OPINION
ANN CRAWFORD McCLURE, Justice.
Relator seeks a writ of mandamus directed to the Judge of the 99th District Court of Lubbock County. We have jurisdiction to issue writs of mandamus against judges of district or county courts in our district. Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004). We may issue the writ against other officials only if necessary to enforce our jurisdiction. See id. § 22.221(a). Lubbock County is not in our district, see id. § 22.201(h),(i), and Relator has not shown that issuing the writ is necessary to enforce our jurisdiction. Accordingly, the petition for writ of mandamus is dismissed for lack of jurisdiction.